Citation Nr: 1440978	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 








INTRODUCTION

The Appellant is the surviving spouse of the Veteran who had active military service from January 1973 to May 1981.  The Veteran died in January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

FINDINGS OF FACT

The Veteran died in January 2007.  The death certificate shows that he died due to a myocardial infarction, hypertensive atherosclerotic cardiovascular disease, and Ischemic heart disease class II C, and diabetes mellitus, type II.  

2.  At the time of the Veteran's death, he was not service connected for any disability.  

3.  The evidence does not demonstrate that the Veteran's death is otherwise related to any event or incident in active service. 


CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant claims entitlement to service connection for the cause of the Veteran's death.  She specifically contends that the disabilities that caused the Veteran's death should be service connected because he was exposed to Agent Orange during his service with the United States Navy.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and must deny the appeal.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. §§ 1112, 1131, 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The record reflects that at the time of his death, the Veteran's was not service connected for any of disabilities.  The January 2007 death certificate shows that the immediate cause of the Veteran's death was a myocardial infarction with contributing causes of hypertensive atherosclerotic cardiovascular disease, Ischemic heart disease class II C and diabetes mellitus type II.  As the Veteran was not service connected for any of the disabilities that caused his death; thus, service connection for cause of death on a direct basis is not warranted.  

However, the Appellant has suggested that the Veteran should have been service connected for hypertension, ischemic heart disease and diabetes mellitus, II, as due to herbicide exposure during his active military service.  As such, the Board will examine whether the Veteran should have been service connected for any of the above listed disabilities, to include presumptive service connection as due to herbicide exposure.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include arteriosclerosis and endocarditis, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  "Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed.  Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off- shore of the Republic of Vietnam is not qualifying service in Vietnam). 

In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage.  See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii.1.H.28.h.  Both the Veteran prior to his death and the Appellant allege that the Veteran served in Vietnam and specifically in the "brown waters" of Vietnam.  However, there is no evidence of record that the Veteran served in Vietnam.  The Veteran's DD-214 is absent of any notations of service in Vietnam.  The RO conducted an investigation on whether or not the Veteran served in Vietnam and submitted a formal finding on the unavailability of evidence required to corroborate the claim for herbicide exposure, to include Agent Orange, during service.  There is evidence that the Veteran did serve in the United States Navy during the Vietnam War; however, there is no evidence that he entered the "brown water" ways during this time.  

Without evidence that the Veteran served in the "brown waters" service connection on a presumptive basis for diabetes mellitus, type II and ischemic heart disease is not warranted.  The Federal Circuit has clearly held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to a presumption of herbicide exposure and service connection for diseases associated with that exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas, 525 F.3d at 1193-95.

Direct Service Connection 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection for Ischemic heart disease, hypertension and diabetes mellitus.  

In the present case, the Veteran had disabilities of diabetes mellitus, ischemic heart disease and hypertension, which are enumerated as "chronic" within the meaning of 38 U.S.C.A. § 1101.  In the event that service connection is not warranted as a chronic disease, service connection may also be awarded on a direct basis.  As a general matter, service connection on a direct basis requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's death certificate demonstrates that the Veteran suffered from the disabilities named above.  Because there is an established medical diagnosis, the first element of service connection is established.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

The evidence does not establish that ischemic heart disease, hypertension or diabetes mellitus was "chronic "during the Veteran's active service.  Service treatment records reveal that the Veteran's blood pressure was 110/80 at enlistment as noted on his November 1972 Report of Medical Examination.  On his April 1977 reenlistment, Report of Medical Examination his blood pressure was 112/68.  Upon discharge from active service, his blood pressure was 118/88 as reported on his May 1981 Report of Medical Examination.  Further, upon separation the Veteran's heart and vascular systems were clinically normal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 ("hypertension" means diastolic blood pressure predominantly 90mm. or greater; "isolated systolic hypertension" means systolic blood pressure predominantly 160mm. or greater).  

There are no indications in his service treatment records of diabetes mellitus.  His endocrine system was clinically normal at separation.  A urinalysis was also performed at the separation from service physical examination report.  There is no indication that the examiner suspected the Veteran might have diabetes mellitus.  There is no indication that the Veteran had cardiovascular problems in service.  On his April 1977 Report of Medical History reenlistment examination, his heart and vascular system were evaluated as being clinically normal.  The same is true on his May 1981 Report of Medical Examination at separation.  There are no signs of cardiovascular abnormalities or disease noted on examinations or treatment performed throughout the Veteran's entire period of service.  No diagnosis of cardiovascular disease was present in his service treatment records.  Lastly, the Veteran consistently reported on his November 1972, April 1977 and May 1981 Reports of Medical History that he was in good health.  

There is no competent medical or lay evidence that shows ischemic heart disease, hypertension or diabetes mellitus was "chronic" during active service.  38 C.F.R. § 3.303(b).

Further, there is no evidence of continuity of symptomatology.  The evidence indicates that the Veteran was first diagnosed with diabetes mellitus and hypertension in 2004 and was being followed by his personal private physicians.  See December 2004 Treatment Notes from Dr. A. C; see also July 2004 Treatment Report from Marcia Polyclinic and Diagnostic.  The Veteran was diagnosed with CAD lateral wall Ischemia in 2005 by his private physician.  See March 2005 Treatment Note from Dr. J.A.  There is a lapse of approximately 24 years from separation from service until the Veteran was diagnosed with Ischemic heart disease, diabetes mellitus and hypertension.  The Appellant has not alleged that the Veteran had any symptomatology in the years between separation and diagnosis that could indicate that Ischemic heart disease, hypertension or diabetes mellitus had been continuously present since service separation.  The Board concludes that service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b). 

Certain chronic diseases, including Ischemic heart disease, hypertensive heart disease and diabetes mellitus, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection does not apply in this case because, as noted above, the Veteran was discharged in 1981, there were no identified possible manifestations of hypertension or diabetes mellitus before 2004, and Ischemic heart disease was diagnosed in 2005.  Service connection is not warranted on a presumptive basis.  Id.  

Concerning direct service connection, service treatment records are absent complaints, findings or diagnoses of Ischemic heart disease, hypertension or elevated blood pressure during active service.  This significant lapse in time between active service and the first evidence of hypertension weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

At most, the Appellant and the Veteran have stated that they believe the Veteran's ailments were related to his active service during the Vietnam War, and they sincerely believe that he had active service in the "brown waters" of Vietnam.  However, there is no evidence of record to support this contention.  As stated above, service connection based on the presumption of herbicide exposure is not warranted.  Neither the Veteran nor the Appellant have identified any particular event, injury or disease to which his Ischemic heart disease, hypertension or diabetes mellitus may be related.  They have not offered competent lay evidence, by report of lay observable symptoms, by report of a contemporaneous medical diagnosis, or by describing symptoms supported by a later medical diagnosis.  See Jandreau, 492 F.3d at 1377.  The Veteran's and the Appellant's proffered statements do not identify any basis on which a lay witness could be competent to relate hypertension or diabetes mellitus to any incident of service.  There is no medical evidence, which relates either hypertension or diabetes mellitus to some incident of service.  The normal clinical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim for direct service connection.  The Board finds that the Veteran's Ischemic heart disease, hypertension and diabetes mellitus are not related to service.  Service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, the Board concludes that service connection is not warranted for Ischemic heart disease, hypertension or diabetes mellitus on the bases of the herbicide exposure presumption, chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident of service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension or diabetes mellitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In this case, the VCAA duty to notify was satisfied by way of the February 2007 letter.  The Appellant was not notified of the disorders for which the Veteran was service connected, because he was not service connected for any disorder during his lifetime.  However, she was provided explanations of the evidence and information required to substantiate a claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  In this case, the Board finds that the Appellant has had the opportunity to meaningfully participate in the adjudication of her claim fully and the duty to assist letter was sufficiently tailored to respond the Appellant's specific claim.  Based on the submission of additional statements and evidence the claim was readjudicated in October 2011. 

Concerning the duty to assist, the RO has obtained the service treatment records and VA outpatient treatment records.  The Appellant submitted lay statements in support of her claim.  There is no indication that there are additional records that have yet to be requested or that a medical opinion is in order.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  As such, the duty to assist has been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


